       Case 1:21-cv-00919-MKV Document 7 Filed 02/09/21 Page 1 of 4
                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                           DATE FILED: 

 BODHI BUILDING d/b/a YogaSpa,

                                 Plaintiff,                                            1:21-cv-919-MKV
                                  -against-                                         ORDER DISMISSING
                                                                                   COMPLAINT WITHOUT
 ELMSFORD CHICKEN, LLC d/b/a Popeye’s Louisiana
                                                                                   PREJUDICE AND WITH
 Kitchen, ELMSFORD PROPERTY, LLC, URSTADT BIDDLE
                                                                                     LEAVE TO AMEND
 PROPERTIES, INC.,

                                 Defendants.

MARY KAY VYSKOCIL, United States District Judge:

         On February 3, 2021, Plaintiff commenced this action by filing a Complaint. (Compl.

[ECF No. 1].) The Court sua sponte DISMISSES the Complaint without prejudice for failure to

plead subject matter jurisdiction and GRANTS leave to amend.

         The Complaint predicates subject matter jurisdiction on diversity of citizenship, pursuant

to 28 U.S.C. § 1332. (Compl. ¶ 7.) 1 Plaintiff alleges the following: Plaintiff is a New York

corporation with its principle place of business in New York. (Compl. ¶ 3.) Defendant Elmsford

Chicken, LLC is a New York limited liability corporation (“LLC”) “with a designated address for

service” in New Jersey. (Compl. ¶ 4.) Defendant Elmsford Property, LLC is a New York limited

liability company “with a designated address for service” in New York. (Compl. ¶ 5.) Defendant

Urstadt Biddle Properties, Inc. is a Maryland corporation with its “principle office” in Connecticut.



    1
      Plaintiff’s twelve alleged causes of action—trespass, negligence, intentional tortious damage, private nuisance,
fraudulent misrepresentation, fraudulent concealment, civil conspiracy, aiding and abetting trespass, aiding and
abetting intentional tortious damages, aiding and abetting private nuisance, constructive eviction, and breach of
contract—do not present a federal question and therefore cannot invoke jurisdiction under 28 U.S.C. § 1331. See
Ordonez v. USAA, No. 11 CV 5286(HB), 2013 WL 837599, at *3 (S.D.N.Y. Mar. 6, 2013) (“Because [plaintiff] brings
only state tort claims and does not bring any cause of action implicating federal law, [plaintiff] cannot invoke the
court’s federal question jurisdiction.” (citing Obunugafor v. Borchert, No. 01 Civ. 3125, 2001 WL 1255929, at *3
(S.D.N.Y. Oct. 19, 2001); and E. States Health & Welfare Fund v. Philip Morris, Inc., 11 F. Supp. 2d 384, 399
(S.D.N.Y. 1998))).

                                                          1
          Case 1:21-cv-00919-MKV Document 7 Filed 02/09/21 Page 2 of 4




(Compl. ¶ 6.) Plaintiff claims that the Court has subject matter jurisdiction because “at least one

Defendant is headquartered in a different state from Plaintiff, and the amount in controversy

exceeds $75,000.00.” (Compl. ¶ 7.)

       The Court has an obligation, “on its own motion, to inquire as to subject matter jurisdiction

and satisfy itself that such jurisdiction exists.” Da Silva v. Kinsho Int’l Corp., 229 F.3d 358, 361–

62 (2d Cir. 2000) (citing Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 278

(1977)); see also Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011) (noting that

federal courts “must raise and decide jurisdictional questions that the parties either overlook or

elect not to press” (citing Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006))). “The plaintiff

bears the burden of proving subject matter jurisdiction by a preponderance of the evidence.”

Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir. 2005) (citing Luckett v.

Bure, 290 F.3d 493, 497 (2d Cir. 2002)). The plaintiff “must allege a proper basis for jurisdiction

in his pleadings,” Linardos v. Fortuna, 157 F.3d 945, 947 (2d Cir. 1998), as “court[s] must ‘review

a plaintiff’s complaint at the earliest opportunity to determine whether [there is in fact] subject

matter jurisdiction,’” Weiss Acquisition, LLC v. Patel, No. 3:12–cv–1819 CS, 2013 WL 45885, at

*1 (S.D.N.Y. Jan. 3, 2013) (second alteration in original) (quoting Licari v. Nutmeg Ins. Adjusters,

Inc., No. 3:08mc245(WIG), 2008 WL 3891734, at *1 (D. Conn. July 31, 2008)).

       Plaintiff has not met its burden to demonstrate subject matter jurisdiction in the Complaint.

First, Section 1332 “require[s] complete diversity between all plaintiffs and all defendants.”

Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89 (2005) (citing Caterpillar Inc. v. Lewis, 519 U.S. 61,

68 (1996); and State Farm Fire & Cas. Co. v. Tashire, 386 U.S. 523, 530–31 (1967)). Accordingly,

it is insufficient that “at least one Defendant is headquartered in a different state from Plaintiff,”

as Plaintiff alleges. (Compl. ¶ 7.)



                                                  2
          Case 1:21-cv-00919-MKV Document 7 Filed 02/09/21 Page 3 of 4




       Second, an LLC “is completely diverse from opposing parties only if all of the members

of the LLC are citizens of different states than all opposing parties.” Dumann Realty, LLC v. Faust,

No. 09 Civ. 7651(JPO), 2013 WL 30673, at *2 (S.D.N.Y. Jan. 3, 2013) (collecting cases); see

Bayerische Landesbank, N.Y. Branch v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 49 (2d Cir. 2012)

(“Defendant Aladdin is a limited liability company that takes the citizenship of each of its

members.” (citing Handelsman v. Bedford Vill. Assocs. Ltd. P'ship, 213 F.3d 48, 51–52 (2d Cir.

2000))). Where a complaint does not plead the citizenship of an LLC party’s members, it fails to

plead diversity jurisdiction. Infinity Consulting Grp., LLC v. American Cybersystems, Inc., No.

09-CV-1744 (JS)(WDW), 2010 WL 456897, at *1 (E.D.N.Y. Feb. 3, 2010). Here, Plaintiff fails to

allege the citizenship of the members of Defendants Elmsford Chicken, LLC and Elmsford

Property, LLC. Accordingly, Plaintiff has failed to plead diversity jurisdiction. See Vigilant Ins.

Co. v. OSA Heating & Cooling LLC, No. 3:10-CV-00981 (CSH), 2013 WL 3766596, at *2 (D.

Conn. July 16, 2013) (directing plaintiff to provide identities and citizenship of each of LLC

defendant’s members or face dismissal for lack of subject matter jurisdiction); Receiveables Exch.,

LLC v. Hotton, No. 11-CV-0292(JS)(WDW), 2011 WL 239865, at *1 (E.D.N.Y. Jan. 21, 2011)

(dismissing sua sponte where complaint did not allege citizenship of LLC plaintiff’s members);

Laufer Wind Grp. LLC v. DMT Holdings L.L.C., No. 10 Civ. 8716(RJH), 2010 WL 5174953, at *1

(S.D.N.Y. Dec. 20, 2010) (dismissing action where complaint did not plead the citizenship of any

of the LLC parties’ members); In re Bank of America Corp. Secs., 757 F. Supp. 2d 260, 334 n.17

(S.D.N.Y. 2010) (“Because the Derivative Plaintiffs have not alleged the citizenship of each of the

[LLC] Financial Advisors’ members, they have not alleged facts sufficient to invoke this Court’s

subject matter jurisdiction by reason of diversity of citizenship.” (citing 28 U.S.C. § 1332(a))).




                                                 3
          Case 1:21-cv-00919-MKV Document 7 Filed 02/09/21 Page 4 of 4




       Because the Court lacks subject matter jurisdiction, the Complaint must be dismissed. See

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Arbaugh, 546 U.S. at 514 (“[W]hen a federal

court concludes that it lacks subject-matter jurisdiction, the court must dismiss the complaint in its

entirety.”); see also Banks-Gervais v. Bd. of Elections, No. 18-CV-5252 (RJD)(VMS), 2018 WL

10070504, at *2 (E.D.N.Y. Sept. 28, 2018) (“When a court lacks subject matter jurisdiction,

dismissal is mandatory.” (citing Arbaugh, 546 U.S. at 514)). And because it raised the issue of

subject matter jurisdiction sua sponte, the Court dismisses the Complaint without prejudice and

with leave to amend to cure the jurisdictional defects described above. See, e.g., Minard v. Pareto

Partners, No. 04 Civ. 741(CSH), 2005 WL 2206783, at *2 (S.D.N.Y. Sept. 12, 2005) (“The Court

having raised sua sponte the question discussed in this Memorandum, it is fair to allow plaintiff,

if so advised, to attempt to demonstrate that the parties are completely diverse.”).

       Plaintiff shall file an Amended Complaint on or before March 11, 2021. Failure to file an

Amended Complaint by that date will result in dismissal of all claims in this case without prejudice

and without leave to amend.



SO ORDERED.
                                                      _ ______
                                                      __    ____________
                                                                       _______
                                                                       __   ______
                                                                               _____
                                                                                  _ __________
                                                      _________________________________    ______
                                                                                               _
Date: February 9, 2021                                MARY YK  AY VYSKOCIL
                                                             KAY   VYS
                                                                     YSKOCIIL
                                                                     YS
                                                                     YSK
      New York, NY                                    United States
                                                             Sta
                                                              t tes District
                                                                    Diist
                                                                       strict Judge




                                                  4
